Citation Nr: 0911116	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-03 243	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disorder 
on a direct basis.

3.  Entitlement to service connection for peripheral 
neuropathy and/or radiculopathy of the lower extremities, 
either on a direct basis or as secondary to the low back 
disorder or service-connected pes planus.

4.  Entitlement to disability rating higher than 10 percent 
for the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
Reserves from December 1965 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2007 the Board denied the Veteran's claim for service 
connection for a low back disorder - to the extent this 
claim was predicated on the notion that his low back disorder 
was secondary to his service-connected bilateral pes planus 
(i.e., flat feet).  The Board otherwise remanded his claims 
for a higher rating for the pes planus, and for service 
connection for hypertension, a low back disorder 
(on a direct, versus secondary, basis), and for peripheral 
neuropathy/radiculopathy, for further development and 
consideration.  The remand was via the Appeals Management 
Center (AMC).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by 
tenderness to palpation, slight pronation, hammertoe 
deformities on the right foot, but no callouses, 
Achillis malalignment or spasm.

2.  The Veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to his service.

3.  The Veteran's low back disorder was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to his service.

4.  The Veteran's peripheral neuropathy of the lower 
extremities was first diagnosed many years after service  and 
has not been linked by competent medical evidence either 
directly to his military service or secondarily to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent disability 
rating, but no greater, for the Veteran's bilateral pes 
planus since November 20, 2002.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2008).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claims.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error will not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in June 2003, prior to initially adjudicating his 
claims in July 2003.  The letter informed him of the evidence 
required to substantiate his increased-rating claim and 
service connection claims, as well as his and VA's respective 
responsibilities in obtaining supporting evidence.  


He more recently was sent another letter in November 2006, 
which complied with the Dingess requirements as it gave him 
notice of the disability rating and effective date elements 
of his claims.  

The Board realizes the VCAA letter sent to the Veteran in 
June 2003 does not meet all of the requirements of Vazquez-
Flores, creating a presumption of prejudice.  Indeed, that 
letter was issued years before the Vazquez-Flores decision.  
But that letter nonetheless notified the Veteran that medical 
or lay evidence must show a worsening or increase in severity 
of his bilateral pes planus, though not also asking him about 
the effect that such worsening or increase has on his 
employment and daily life.  Nevertheless, this too is 
nonprejudicial.

Again, to overcome the presumption of prejudice associated 
with a notice error, VA must establish that the purpose of 
the notice was not frustrated.  Sanders, 487 F.3d. at 889; 
see also Mlechick v. Mansfield, 503 F.3d 1340, 1346 
(Fed.Cir.2007) (noting that notice error is nonprejudicial if 
the "fundamental fairness of the adjudication" is not 
affected).  Here, the Veteran has demonstrated actual 
knowledge of the relevant VA laws and regulations and what 
evidence must be submitted to substantiate his increased-
rating claim in his written statements on appeal.  He is also 
represented by an accredited Veteran's service organization, 
Disabled American Veterans, which presumably is knowledgeable 
of the relevant VA laws and regulations and competent to 
assist him.  So the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all relevant medical and other records he 
identified.  In addition, he was examined for VA compensation 
purposes in June 2003 and November 2008.  These examination 
reports are adequate for rating purposes as they contain the 
required information to properly assess the severity of his 
foot condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  


The Veteran was also examined to determine the etiology of 
his hypertension, low back disorder and neurological disorder 
- initially in June 2003 with a supplemental medical opinion 
in November 2008.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).   Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.	Increased Rating for Bilateral Pes Planus

The Veteran was granted service connection for bilateral pes 
planus in March 1979 and assigned a 10 percent rating.  In 
July 2003, the RO continued the 10 percent rating.  He does 
not believe the 10 percent disability rating is still 
adequate to compensate him for the disruption to his daily 
activities caused by this condition.  For the reasons and 
bases discussed below, the Board agrees and finds that a 
higher 30 percent rating is a more appropriate rating for his 
bilateral pes planus since the filing of his claim for 
increase in November 2002.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b) (2) (West Supp. 2005); 
38 C.F.R. § 3.400(o)(2).  

The Veteran's bilateral pes planus is rated under Diagnostic 
Code 5276, which provides for a 10 percent evaluation for a 
unilateral or bilateral disability that is moderate, 
characterized by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  The next higher rating of 
30 percent is warranted for pes planus characterized by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  
A maximum rating of 50 percent is warranted where bilateral 
pes planus is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and is not improved by orthopedic shoes or 
appliances.

The Board has also considered the applicability of other 
diagnostic codes pertaining to the foot:  weak foot (5277), 
pes cavus (5278), Morton's disease (5279), hallux valgus 
(5280), hallux rigidus (5281), hammer toe (5282), malunion or 
nonunion of the tarsal or metatarsal bones (5283), or a 
moderate "other foot injury" (5284).  But the facts and 
circumstances of this case do not permit the application of 
these other codes or, if they may be applied, they are of no 
benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

June 2003 X-rays of the Veteran's feet found hammer toe 
deformities on four toes of his right foot.  However, as the 
diagnostic code for hammertoes does not allow for a rating 
higher than his currently assigned 10 percent, the Board will 
not discuss the possibility of a higher rating under that 
code because there is no additional benefit to be had.



The June 2003 VA examination found bilateral pes planus.  The 
VA examiner noted that the Veteran had a wide-based gait but 
that the Veteran was able to walk on his tip-toes and heels.  
The examiner noted complaints of pain on walking and 
tenderness on palpation of the foot.

The November 2008 VA examination also found bilateral pes 
planus.  The examiner noted abnormal shoe wear patterns with 
more wear on the lateral edge of the right foot, indicating 
inversion of the foot.  The examiner found tenderness on 
palpation.  The examiner found no hallux valgus or achillis 
malalignment. 

Applying the DC 5276 criteria to the facts of this case, the 
evidence of record supports a higher 30 percent rating for 
the pes planus.  The Veteran had complaints of foot pain and 
tenderness on palpation and abnormal shoe wear patterns on 
the right foot.  He also had hammertoe deformities on the 
right foot as demonstrated by the June 2003 X-rays.  However, 
he did not have marked pronation, marked inward displacement 
or severe spasm of the achillis warranting an even higher 50 
percent rating.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59(2008).  
However, because the diagnostic code pertaining to pes planus 
does not contain criteria based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment, are not applicable.



Next, the Board has considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
pes planus disability, but findings supporting a higher 
rating have not been documented.  In addition, it has not 
been shown that the service-connected pes planus disability 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment.  
While the Veteran is limited in his ability to perform 
certain tasks in his employment, he continues to be employed 
in the position he has held for some time.  And that vast 
majority, if not all, of the evaluation and treatment he has 
received for the bilateral pes planus has been on an 
outpatient basis, not as an inpatient.  Therefore, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

In conclusion, the medical evidence indicates the Veteran's 
bilateral pes planus warranted a higher 30 percent rating at 
all times since the filing of his claim for increased rating 
in November 2002.  As there is no evidence that his condition 
increased in severity beyond this point during the pendency 
of his appeal, there is no basis to "stage" the rating per 
Hart, supra.

III.	Service Connection for Hypertension

The Veteran asserts that his hypertension is attributable to 
his military service.  For the reasons and bases discussed 
below, however, the Board finds that service connection for 
this condition is not warranted.



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated another 
way, service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The minimum compensable disability rating (of 10 percent) for 
hypertension requires diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code ((DC) 7101 
(2008). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2008).

In this case, the Veteran's service treatment records (STRs) 
do not include any abnormally high blood pressure readings, 
much less indications of persistently elevated blood 
pressure.  For example, his STRs include blood pressure 
readings of 120/60 in December 1965, 125/80 in September 
1966, and 116/76 in March 1968, all of which are within 
normal limits.  The last reading was taken during his 
physical examination at the time of his separation from 
active duty.  Since these findings are considered normal 
blood pressure readings, his STRs provide highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

Evidence of hypertension was not found until many years after 
service.  In fact, eleven years after service at a VA 
examination in February 1979, the Veteran's blood pressure 
was still within normal limits at 126/80.  The first 
indication in the record of hypertension is a letter from 
C.J.S., M.D., dated in November 2001, thirty-three years 
after the Veteran's separation from active duty.  This 
thirty-three year lapse between the conclusion of his 
military service and the onset of elevated blood pressure 
provides additional compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  Since hypertension 
was initially diagnosed well more than one year after his 
military service ended, he is not entitled to the presumption 
this condition was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In his November 2001 medical opinion, Dr. C.J.S. stated 
"[i]n my professional opinion, [the Veteran's] high blood 
pressure was caused or aggravated by military service."  Dr. 
C.J.S. gave no further explanation or rationale for his 
medical opinion and the Veteran submitted no medical records 
from Dr. C.J.S. indicating an examination or treatment.  

Counter to this medical opinion, a VA examiner reviewed the 
Veteran's complete medical file in November 2008 and stated 
that he believed Dr. C.J.S.'s opinion to be pure speculation 
because there is no medical evidence of hypertension in 
service or within one year of service (indeed, as mentioned, 
not even for several decades after service).



In weighing the conflicting medical opinions, the Board 
questions the credibility of Dr. C.J.S.'s medical opinion as 
it is not supported by medical findings, an explanation of 
his rationale or any review of the Veteran's medical records.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  Additionally, the Board finds that the 
VA examination based on full review of the record is of 
higher probative value than the opinion of Dr. C.J.S., which 
lacks any rationale or indication of review of the Veteran's 
medical record.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . ."); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence.).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion. By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting Dr. C.J.S.'s opinion solely 
on the basis that there is no indication he reviewed the 
Veteran's claims folder for the pertinent medical and other 
history.  Instead, the Board is rejecting this opinion more 
so on the fact that this doctor did not discuss the medical 
rationale of the opinion, including insofar as accounting for 
the lapse of more than thirty years between service and onset 
of the Veteran's hypertension.  So just as in the Nieves-
Rodriguez decision, the commenting doctor overlooked - or at 
the very least did not mention in his report, relevant facts 
and circumstances regarding the Veteran's medical history.

So despite Dr. C.J.S.'s opinion, there is not sufficient 
medical nexus evidence of record indicating the Veteran's 
hypertension has a relationship to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



The Court has repeatedly indicated that when a physician is 
unable to make this necessary connection between the 
currently claimed disability and service, there is no basis 
to grant the claim.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998). 

The Veteran has also submitted lay statements attributing his 
hypertension to service.  But he is simply not competent to 
attribute this condition to his service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions, including on causation).  He is only 
competent to comment, for example, on the type of symptoms he 
experienced during service and during the many years since, 
but not their cause insofar as whether they are attributable 
to hypertension from his military service.  38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

As no competent evidence shows the Veteran developed 
hypertension either during his military service or during the 
one-year presumptive period after it ended, or that his 
hypertension is otherwise attributable to his military 
service, the Board finds that the preponderance of the 
evidence is against his claim for service connection for 
hypertension.  And as the preponderance of the evidence is 
against his claim, the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).



IV.	Service Connection for a Low Back Disorder

As already alluded to, the Board's prior June 2007 decision 
denied service connection for a low back disorder secondary 
to the Veteran's pes planus, but remanded this claim for 
further development to the extent it was predicated on the 
notion the condition was directly incurred in service.  
Therefore, the Board will simply discuss direct service 
connection in this decision.  However, for the reasons and 
bases discussed below, the Board finds service connection on 
a direct basis is not warranted, either.

The Veteran meets the first element of Hickson, supra, as he 
has a diagnosis of current disability.  The Veteran had a VA 
orthopaedic examination in June 2003 which found low back 
strain.  X-rays taken at that time found intervertebral disc 
space narrowing and osteophytic lipping across the L4-5 
articulation.

However, the Veteran's STRs are unremarkable for any reports 
of back pain or other relevant symptoms or treatment of a 
back condition in service.  Therefore, his STRs provide 
highly probative evidence against his claim.  See Struck v. 
Brown, 9 Vet. App.at 145.

The first indication in the record of a low back condition is 
a letter from C.S.S., M.D., dated in December 2001, thirty-
three years after the Veteran's separation from active duty.  
This thirty-three year lapse between the conclusion of his 
military service and the onset of a low back condition also 
provides additional compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d at 1330.

In support of his claim, the Veteran has submitted the 
private medical opinion from Dr. C.S.S. from December 2001 
stating "[i]n my professional medical opinion, 
[the Veteran's] chronic back pain and radiculopathy [were] 
aggravated by military service."  However, there is no 
rationale stated for this medical opinion and the only 
supporting medical record is a prescription for physical 
therapy twice a week dated in November 2001.

Moreover, saying these conditions were "...aggravated by [the 
Veteran's] military service" necessarily presumes they pre-
existed his military service, which is not shown and, until 
this statement, never even contended.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. §§ 3.304(b), 3.306.  See also VAOPGCPREC 3-
2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991) (The presumption of soundness attaches where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected).  
"Clear and unmistakable evidence" is needed to rebut this 
presumption of soundness when entering service, and it is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance 
of the evidence, is a lower burden to satisfy than that of 
"clear and unmistakable evidence.")  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the non-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If a pre-existing disability is noted upon entry into 
service, the Veteran may not bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  Conversely, if, as here, 
there is not the required clear and unmistakable evidence of 
pre-existing disability, the whole notion of aggravation of a 
condition in service has no application.

Additional evidence against the Veteran's claim is a November 
2008 VA medical opinion based on a review of the Veteran's 
claims file, which states that Dr. C.S.S.'s opinion is mere 
speculation because there is no evidence that the Veteran's 
low back pain started within one year of his separation from 
service.



As discussed in the preceding section, a medical opinion 
without rationale, supporting documentation or any indication 
of review of the medical record is of little probative value.  
See Guerrieri v. Brown, 4 Vet. App. at 473; Madden v. Gober, 
125 F.3d at 1481.  In balancing Dr. C.S.S.'s medical opinion, 
which lacks rationale or review of the medical record, 
against that of the VA examiner, who did review the Veteran's 
entire medical record including his STRs and included his 
rationale, the Board finds the VA examiner's medical opinion 
more persuasive.  Kowalski v. Nicholson, 19 Vet. App. at 171; 
Coburn v. Nicholson, 19 Vet. App. at 427; Nieves-Rodriguez v. 
Peake, 22 Vet App at 295.

Therefore, based on no evidence of a low back disorder in 
service, a more than thirty year lapse between separation 
from service and the onset of the low back disorder, and the 
VA examiner's opinion against service connection, and 
countering that against Dr. C.S.S.'s unsupported medical 
opinion in favor of service connection, the Board finds that 
the balance of the evidence is against the Veteran's claim 
and, as such, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55-57.

V.	Service Connection for Peripheral Neuropathy and/or 
Radiculopathy of the Lower Extremities

The Veteran claims he has numbness in both legs as a result 
of his service.  As discussed above, service connection for 
the low back disorder is being denied.  Thus, service 
connection for neuropathy and/or radiculopathy as secondary 
to the low back disorder may not be granted because the low 
back disorder, itself, is not service connected.  That is to 
say, the denial of service connection for the low back 
disorder necessarily means secondary service connection is 
also precluded for the lower extremity peripheral neuropathy 
and/or radiculopathy because its link to service is 
predicated on linking the low back disorder to service, even 
assuming for the sake of argument that the low back disorder 
and peripheral neuropathy and/or radiculopathy of the lower 
extremities are related as alleged.



The Board will therefore next consider whether service 
connection for a lower extremity neurological disorder may be 
granted on a direct incurrence basis, presumptively or 
secondarily to the Veteran's service-connected pes planus.  
But for the reasons and bases discussed below, the Board 
finds no basis to grant service connection even on these 
alternative theories, either.

The Veteran does have a diagnosis of a current disability.  A 
June 2003 VA neurological examination diagnosed peripheral 
neuropathy of both lower extremities and noted patchy sensory 
loss in both feet in a L4-5 distribution.  
X-rays taken at that time found intervertebral disc space 
narrowing and osteophytic lipping across the L4-5 
articulation.  

As the record, however, does not show the Veteran served in 
the Republic of Vietnam during the Vietnam era, or that he 
has a specific type of peripheral neuropathy (acute or 
subacute) that manifested within a certain specified time, 
and resolved, he is ineligible for presumptive service 
connection  - such as on the basis of exposure to Agent 
Orange in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board finds that service connection is also not warranted 
for the Veteran's peripheral neuropathy on a direct 
incurrence basis.  His STRs are unremarkable for any reports 
of numbness or tingling in his feet in service.  Therefore, 
his STRs provide highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. at 145.  Also the first 
evidence of a neurological disorder is Dr. C.S.S.'s December 
2001 letter, thirty-three years after service, so well beyond 
the one-year presumptive period immediately following service 
for the initial manifestation of an organic disease of the 
nervous system to a compensable degree of at least 
10-percent disabling to warrant presumptive service 
connection under the provisions of 38 U.S.C.A. §§ 1101, 1112, 
1113 and 38 C.F.R. §§ 3.307, 3.309.  As the peripheral 
neuropathy, instead, was first discovered many years after 
the Veteran's military service had ended, this also provides 
compelling evidence against his claim.  See Maxson v. Gober, 
230 F.3d at 1330.

Evidence in favor of the Veteran's claim is Dr. C.S.S's 
December 2001 medical opinion, which states "[i]n my 
professional medical opinion, [the Veteran's] chronic back 
pain and radiculopathy aggravated by military service." This 
opinion attempts to link the Veteran's neurological disorder 
to service by way of aggravation.  But as discussed above 
this opinion is of little probative value.  And, as an aside, 
aggravation necessarily presumes there was a pre-existing 
condition, something that, as explained earlier in the 
discussion concerning the low back, is simply not shown here 
- certainly not by the required clear and unmistakable 
evidence.

Additional evidence against the claim is the November 2008 VA 
medical opinion based on a review of the Veteran's entire 
record.  The VA examiner disagreed with the opinion that the 
Veteran's neurological disorder was caused by his low back 
condition.  He stated that the reference to a November 2001 
MRI being negative for disc herniation, central stenosis or 
neuroforaminal stenosis would argue against radiculopathy 
secondary to the low back condition.  He posed, instead, 
alcohol consumption as a possible cause of the Veteran's 
peripheral neuropathy.

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



But as to secondary service connection, there is no medical 
nexus opinion that links, much less persuasively, the 
Veteran's peripheral neuropathy secondarily to his service-
connected pes planus.  McQueen v. West, 13 Vet. App. 237 
(1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

As the record contains no medical nexus opinion etiologically 
linking the peripheral neuropathy in the Veteran's lower 
extremities to his military service - including by way of his 
already service-connected pes planus - there is no basis to 
grant the claim.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  See also Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran has two medical opinions that 
imply that his lower extremity neurological deficits are 
radiculopathy from his low back condition, and one opinion 
that speculates the neuropathy may be due to 
alcohol consumption.  But, again, for the former, even if 
indeed true, his low back disorder is not a service-connected 
disability (only his bilateral pes planus), so it logically 
follows that the lower extremity peripheral neuropathy cannot 
be linked to his military service by way of the low back 
condition because it, too, as the claimed precipitating 
factor in the lower extremity radiculopathy/neuropathy, has 
not been linked to his military service.  And aside from 
this, as none of these opinions create a definitive causal 
relationship between his service and his lower extremity 
neurological deficits, service connection cannot be granted 
on a direct or secondary basis.

A statement that, for all intents and purposes, is 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the Veteran's military service.  See, e.g., Warren v. Brown, 
6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  Opinions like this, which can only make this 
necessary connection between the current disorder and the 
Veteran's military service by resorting to mere speculation, 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  
See also 38 C.F.R. § 3.102 (when considering application of 
the benefit-of-the-doubt doctrine, reasonable doubt is one 
within the range of probability, as distinguished from pure 
speculation or remote possibility).

So there is simply no medical nexus evidence indicating the 
peripheral neuropathy in the Veteran's lower legs and feet 
has any relationship to his military service, either directly 
or secondarily by way of his service-connected pes planus.  
The Court has repeatedly indicated that when a physician is 
unable to make this necessary connection between the 
currently claimed disability and service, there 
is no basis to grant the claim. See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. 
App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); and Winsett v. West, 11 Vet. App. 420, 424 (1998) 

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his peripheral 
neuropathy of the lower extremities is related to service, as 
a layman without any medical training and expertise, he 
simply is not qualified to render a medical opinion 
concerning the etiology of his peripheral neuropathy.  
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. at 494-95;  Jandreau v. Nicholson, 492 F.3d at 
1377; Barr v. Nicholson, 21 Vet. App. at 310; see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. at 469.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for peripheral 
neuropathy of the lower extremities.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Therefore, this appeal must be denied.


ORDER

A higher 30 percent rating for the Veteran's bilateral pes 
planus is granted from the date of filing the claim for 
increased rating, November 20, 2002, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for service connection for hypertension is denied.

The claim for service connection for a low back disorder (on 
a direct basis) is denied.

The claim for service connection for peripheral neuropathy 
and/or radiculopathy of the lower extremities, on direct and 
presumptive bases, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


